           Case 1:21-cr-00344-JDB Document 15 Filed 05/19/21 Page 1 of 4




                       UNITED STATES DISTRICT COURT
                           DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA,

                          Plaintiff,

      v.                                          Case No. 21 CR 344 (JDB)

ABRAM M. MARKOFSKI,

                          Defendant.


                          MOTION TO ADMIT
                ATTORNEY JONAS B. BENAREK PRO HAC VICE




      Pursuant to D.D.C. LOCAL RULE 83.2(d), Brian C. Spahn, a member of the

bar of this Court, moves for the admission, pro hac vice, of Jonas B. Bednarek so

that he may represent the defendant, Abram Markofski, who resides in Wisconsin.

As set forth fully in the attached declaration in support of this motion, Jonas

Bednarek is a member in good standing of the Wisconsin bar and a member of the

bar Wisconsin’s federal district courts and the Seventh Circuit Court of Appeals,

and he has not been subject to discipline by any bar, and has not previously been

admitted pro hac vice in this Court.

      WHEREFORE, I respectfully request that the Court grant the motion to

admit Attorney Jonas Bednarek, pro hac vice, to represent Abram Markofski.
  Case 1:21-cr-00344-JDB Document 15 Filed 05/19/21 Page 2 of 4




Respectfully submitted this 19th day of May, 2021.




                                     _____________________
                                     Brian C. Spahn
                                     Godfrey Kahn, S.C.
                                     833 E. Michigan Avenue, Suite 1800
                                     Milwaukee, WI 53202
                                     (414) 273-3500
                                     bspahn@gklaw.com
           Case 1:21-cr-00344-JDB Document 15 Filed 05/19/21 Page 3 of 4




                       UNITED STATES DISTRICT COURT
                           DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA,

                          Plaintiff,

      v.                                           Case No. 21 CR 344 (JDB)

ABRAM M. MARKOFSKI,

                          Defendant.


   DECLARATION OF BRIAN C. SPAHN IN SUPPORT OF MOTION TO
       ADMIT ATTORNEY JONAS B. BENAREK PRO HAC VICE




      I, Brian C. Spahn, under penalty of perjury, make this declaration in support

of the Motion to Admit Attorney Jonas B. Bednarek pro hac vice.

      1.      I am a member of the bar of this Court.

      2.      Attorney Bednarek’s contact information is as follows:

              Jonas B. Bednarek
              Hurley Burish, S.C.
              33 East Main Street, Suite 400
              Madison, WI 53703
              (608) 257-0945
              jbednarek@hurleyburish.com

      3.      Attorney Bednarek is a member in good standing of the Wisconsin

bar. He has provided me with a Certificate of Good Standing issued by the
           Case 1:21-cr-00344-JDB Document 15 Filed 05/19/21 Page 4 of 4




Wisconsin Supreme Court on May 11, 2021. He has been admitted to the bar of

Wisconsin’s federal courts, including the Western District of Wisconsin and

Eastern District of Wisconsin, and he has been admitted to the bar of the Seventh

Circuit Court of Appeals.

      4.      Attorney Bednarek has not been disciplined by any bar.

      5.      Attorney Bednarek has not been previously admitted pro hac vice in

this Court.

      6.      Attorney Bednarek does not engage in the practice of law from an

office located in the District of Columbia, and he is not a member of the District of

Columbia Bar, nor does he have an application for membership pending.

      7.      The Motion and this declaration are accompanied by a payment of

$100, as required by LOCAL RULE 83.2(d).




                             _______________________
                                  Brian C. Spahn
